UNITED STATES DISTRICT COURT                                     _-, U&DC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                               f DOCUM"ENT.
                                                               •1

TERON EDWARDS, by his guardian ad                              II    ELBCTRONICALLY FILED
litem, Nikia Edwards,                                          l•J DOC#:

                            Plaintiff,                         ~'fl: ~¥0 : U-1?111
              -against-


THE CITY OF NEW YORK, et al.,                       15-Cv-3637 (SHS)
                            Defendants.             ORDER

SIDNEY H. STEIN, U.S. District Judge.

    Following a hearing on March 15 and March 23, 2018, the Court adjudged plaintiff
Teron Edwards to be legally incompetent pursuant to Fed. R. Civ. P. 17(b)(1) and N.Y.
C.P.L.R. § 1202, and appointed his mother, Nikia Edwards, as guardian ad litem
pursuant to Fed. R. Civ. P. 17(c)(2). (ECF No. 146.) The Court deferred its approval of
the proposed settlement of all claims between plaintiff Teron Edwards and defendant
City of New York until it was in receipt of all settlement documents and an amended
affidavit reflecting an accurate distribution of the settlement. The Court is now in
receipt of that information. (ECF No. 175.)
    Accordingly, based on the information provided in accordance with N.Y. C.P.L.R.
§ 1208, including the affidavits submitted (ECF Nos. 169, 175) and the hearing held on
November 25, 2019, it is HEREBY ORDERED THAT:
   1. The Court approves the settlement between Teron Edwards and the City of New
       York in accordance with Local Civil Rule 83.2(a); and
   2. This action is dismissed with prejudice as against defendants City of New York
      and Correction Officers Hazel Jennings, Anthony Sulaiman, Lundstrom, and
      Monroe.

Dated: New York, New York
       December 20, 2019
